Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

证券购买协议

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of September
16, 2020 by and among Future FinTech Group Inc., a Florida corporation, (the
“Company”), and individuals listed in Exhibit B hereto and each affixes its
signature on the signature page of this Agreement (each, a “Purchaser”;
collectively, the “Purchasers”).

本证券购买协议(“本协议”或“协议”)于2020年9月16日, 未来金融科技集团,一家美国佛罗里达州注册公司 (“公司”),
和附录B下所列的且在此合同签名页上签署的个人 (“购买人”) 之间合意签订。

 

RECITALS

前言

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933 (the
“Securities Act”) and/or Regulation S (“Regulation S”) as promulgated under the
Securities Act;

鉴于, 根据美国证监会在修订的1933年证券法 (“证券法”) 的基础上制定的规则S (“规则S”) , 和/或证券法条文4 (2) 下的豁免规定,
公司和购买人在此签署和交换本协议;

 

WHEREAS, the Company is offering certain shares of its common stock, par value
$0.001 per share, (the “Common Stock”) at price of $1.87 per share to the
Purchasers;

鉴于, 公司在此要向购买人出售其公司普通股股票, 票面价值每股0.001美元 (“普通股”) , 每股购买价格$1.87美元;

 

WHEREAS, the Company is offering up to 224,599 shares of Common Stock to the
Purchasers listed in Exhibit B, who severally but not jointly enters into this
Agreement and makes representations and warranties hereunder;

鉴于, 公司向附录B下的购买人一共要约出售高达224,599股普通股, 各购买人独立地而非联合地签署此合约, 并作出合约下的各陈述和保证;

 

WHEREAS, the Purchaser is a “non-US person” as defined in Regulation S,
acquiring the Shares solely for its own account for the purpose of investment;

鉴于, 购买人是符合规则S下定义的“非美国主体”, 购买上述股票仅为购买人的个人投资目的;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

鉴于此, 公司和购买人认同双方经仔细考虑和双方合意, 在此就以下内容表示同意:

 



1

 

 

I.1.a.1. ARTICLE I

第一条

 

Purchase and Sale of the Shares

普通股的购买和销售

 

Section 1.1 Purchase Price and Closing.

第1.1节 购买价格和交割。

 

(a) Subject to the terms and conditions hereof, the Company agrees to issue and
sell to the Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agrees to purchase for $1.87 per Share, such number of shares of
Common Stock (each a “Share” and collectively the “Shares”) for an aggregate
price of listed on the signature page hereto (the “Purchase Price”).

在以下条款和前提下, 公司同意向购买人发行并出售; 根据本协议的说明、保证、约定和条款规定, 购买人同意以美元$1.87每股的价格购买普通股 (“股票”) ,
购买股数及其总价列明在本协议附载的签字页中 (“购买价格”) 。

 

(b) Subject to all conditions to closing being satisfied or waived, the closing
of the purchase and sale of the Shares (the “Closing”) shall take place at the
office of the Company, on the date of the occurrence of completion of and
receipt by the Company of the Purchase Price (the “Closing Date”).

在交割的条件被满足或豁免的前提下, 股票的买卖在公司收到购买价格时 (“交割日”) 在公司的办公室进行交割 (“交割”) 。

 

(c) Subject to the terms and conditions of this Agreement, at the Closing the
Company shall deliver or cause to be delivered to the Purchaser (i) a
certificate for such number of Shares, and (ii) any other documents required to
be delivered pursuant to this Agreement. At the time of the Closing, the
Purchaser shall have delivered its Purchase Price by wire transfer pursuant to
the wire information provided by the Company.

根据本协议的规定, 在交割时公司应向购买人送达或使他人向购买人送达 (i) 写有购买人名字的普通股股权证书, (ii)
其他任何根据本条款应送达的文件。在交割时, 购买人应根据公司提供的汇款信息向公司汇入其购买资金。

 

(d) Subject to all conditions to Closing being satisfied or waived, the Closing
shall take place with the number of Shares no more than 19.9% of the outstanding
number of shares of Common Stock of the Company on the Closing Date (the “19.9%
Limit”). Any number of Shares not purchased as a result of the 19.9% Limit shall
be purchased by the Purchaser within three (3) business days after shareholders
of the Company shall have approved the transactions contained herein as required
by the rules and regulation of the NASDAQ Stock Market (the “Shareholder
Approval”)

在交割的条件被满足或豁免的前提下, 在交割日交割的股票数量不得超过公司发行在外的普通股数量的19.9% (“19.9%限额”)
。任何没有在19.9%限额内交易的股票可在公司股东依照纳斯达克股票交易市场的法律法规针对此股票交易进行批准的三天后进行买卖 (“股东批准”) 。

 



2

 

 

ARTICLE II

第二条

Representations and Warranties

保证和承诺

 

Section 2.1 Representations and Warranties of the Company and its Subsidiaries.
The Company hereby represents and warrants to the Purchaser on behalf of itself,
its Subsidiaries (as hereinafter defined), as of the date hereof (except as set
forth on the Schedule of Exceptions attached hereto with each numbered Schedule
corresponding to the section number herein), as follows:

第2.1节  公司和其子公司的陈述和保证。公司在此代表其本身以及其子公司, 就以下事项 (但与本小段标号相对应的披露中的事项除外) 作出陈述和保证:

 

(a) Organization, Good Standing and Power. The Company is a corporation or other
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization (as
applicable) and respectively, has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. Except as set forth on Schedule 2.1(a), the Company and each of
its Subsidiaries is duly qualified to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect (as defined in Section 2.1(g) hereof).

组织、合法持续性和权力。公司是在其管辖区内依法成立的, 有效存续的经济实体, 各自都有必需的公司权力来持有、出租和操作其财产和资产,
并进行合法的商业运作。除非披露表2.1(a) 有不同的规定, 公司以及其每一个子公司在其每个有商业行为和资产的管辖区内有合法资格进行经营并有良好的经营持续性,
除了一些管辖, 如果公司不能在这些区域内有合法资格经营也不会对公司的产生重大不良影响。

 

(b) Corporate Power; Authority and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, and to issue and sell the Shares in accordance with the terms
hereof. The execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate action, and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required. This Agreement constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservator ship, receiver ship or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

公司权力;
授权和执行。公司有必须的公司权力和授权来签订和履行本协议下的义务。公司有必须的权力和授权按照本协议的规定来发行和出售股票。公司对交易文件的签署、送达和履行和完成在此由所有必要的公司行为合法有效授权,
不需要再由公司或董事会或股东会进一步的同意或授权。每一个交易文件在签署和送达时包括且应包括对于公司有效和有约束力的执行义务,
除非适用的破产、解散、重组、延期偿付、清算、委托管理或其他有关的法律或其他衡平法原则会限制债权人的权利和补救。

 



3

 

 

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of August 12, 2020 is 41,734,946
and, except as set forth in the on Schedule 2.1(c) hereto, is the authorized and
issued and outstanding capital stock of the Company as at the date hereof.

股本。在公司2020年8月12日截止的报表中披露为41,734,946股, 除本协议批露表2.1(c)之外,
都已合法授权和发行。所有发行的流通的普通股都已获合法有效授权。除非交易文件或披露表2.1(c)有其他规定:

 

(i) no shares of Common Stock are entitled to preemptive, conversion or other
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, except for those have already been disclosed in the SEC filings of the
Company;

不存在有优先配股权、转换权或其他权利的普通股; 不存在流通的期权、认购权、承诺购买权、或转换成公司股本的任何股份的其他权利, 除了公司已经向SEC　披露报告的;

 

(ii)The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of the Company issued prior to the Closing complied with
all applicable Federal and state securities laws, except where non-compliance
would not have a Material Adverse Effect. The Company has furnished or made
available to the Purchaser true and correct copies of the Company’s Articles of
Incorporation, as amended and in effect on the date hereof (the “Articles”), and
the Company’s Bylaws, as amended and in effect on the date hereof (the
“Bylaws”).

公司在本次交易交割结算前发行的所有股本股票、可转证券、权益、期权的买卖都符合适用的联邦和州证券法的规定,
除非这些违反不会对公司有重大不利影响。公司向购买人提供了真实的公司成立协议副本 (“公司成立协议”) 和公司章程副本 (“公司章程”)
。除了适用的联邦、州、当地、国外法律和规则, 公司成立协议, 本交易文件以及披露表2.1 (c)中的限制外,
不存在任何书面或口头的合同、工具、协议、承诺、义务、计划或安排限制公司就其发行的普通股或优先股分配股息。

 

(d) Issuance of Shares. The Shares to be issued at the Closing have been duly
authorized by all necessary corporate action, when paid for or issued in
accordance with the terms hereof, shall be validly issued and outstanding, fully
paid and non-assessable.

股份的发行。本交易结算时应发行的普通股已经必要的公司行为授权。普通股在支付和发行时应符合本交易文件的要求, 经必要的公司行为授权, 有效发行和流通。

 



4

 

 

(e) Compliance with Law. The Company and the Subsidiaries have all material
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of their respective
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. “Material Adverse
Effect” shall mean (i) any material adverse effect upon the assets, properties,
financial condition, business or prospects of the Company, and its Subsidiaries,
when taken as a consolidated whole, and/or (ii) any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its material covenants, agreements and
obligations under this Agreement.

符合法律规定。公司和子公司拥有其进行各自经营所必须的连锁权、许可权、证书、同意或其他政府或监管机构授权和同意,
除非公司和子公司不可能合理预期到没有该连锁权、许可权、证书、同意或其他政府或监管机构授权和同意会对公司经营造成重大负面影响。“重大负面影响”应指(i)任何公司以及在合并报表的情况下的子公司的经营、运作、财产或财务有任何重大负面影响的事件,
和/或(ii)只要在任何条件、情况下会从任何重大方面阻止或重大干涉公司履行本协议下的任何重大承诺、协议和义务。

 

(f) No Violation. The business of the Company and the Subsidiaries is not being
conducted in violation of any Federal, state, local or foreign governmental
laws, or rules, regulations and ordinances of any of any governmental entity,
except for possible violations which singularly or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The Company is not
required under Federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement, or issue and
sell the Shares in accordance with the terms hereof or thereof (other than (x)
any consent, authorization or order that has been obtained as of the date
hereof, (y) any filing or registration that has been made as of the date hereof
or (z) any filings which may be required to be made by the Company with the U.S.
Securities and Exchange Commission (the “Commission” or “SEC”) or state
securities administrators subsequent to the Closing.)

无违法行为。公司和子公司的经营没有违反任何联邦、州、当地或外国政府的法律或规则、法律、政府实体的政令,
除非公司或子公司不能合理预期到该违反会造成重大负面影响。根据联邦、州、当地或外国法、法规或规则的规定, 公司不需获得任何同意、授权或命令,
或向任何法庭或政府机构申报或注册来执行、送达或履行本交易文件下的义务, (不包括 (x) 已获得的任何同意、授权、或命令, (y) 已进行的申报或登记,
或(z) 在交割结算后必须向证监会或州证券管理机构进行的任何申报。)

 



5

 

 

(g) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
herein and therein do not and will not (i) violate any provision of the
Company’s Certificate or Bylaws, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in all cases are such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.

无冲突。公司签署、送达和履行交易文件以及交易内容, 没有也不会(i)违反公司的成立协议或章程的任何条款, (ii)
与公司为一方当事人或财产受约束的任何存在的和承诺的合同、保证、契约、债券、租赁合同、融资工具相冲突或会给予他人任何终止、修改、取消上述法律文件的权利,
(iii) 在公司在一方当事人或财产受约束的任何协议或承诺中使公司本身或公司的任何财产上创造或附加留置权、抵押权 、保证金权益、质押权、其他费用或财产负担
(统称“留置权”) , 或(iv) 违反任何公司或其任何子公司适用的或其任何资产、不动产受影响或约束的联邦、州、当地或外国法律、规则、法规、法令、判决或命令
(包括联邦和州的证券法规) ; 但如果上述的冲突、终止、修改、取消、违反不会对公司产生重大负面影响, 则不应包括在内。

 

(h) Certain Fees. Except as set forth on Schedule 2.1(o) hereto, no brokers
fees, finders fees or financial advisory fees or commissions will be payable by
the Company with respect to the transactions contemplated by this Agreement.

特定费用。除了批露表2.1(o)外所列的项目, 公司不需要根据本协议支付与本交易有关的中介费用、佣金费用或融资顾问费用或提成。

 

(i) Disclosure. Except as set forth in Schedule 2.1(p), neither this Agreement
nor the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchaser by or on behalf of the Company or the Subsidiaries in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, taken as a whole and in
the light of the circumstances under which they were made herein or therein, not
false or misleading.

批露。除了批露表2.1(p)规定之外,
公司或其子公司向购买人提供的与本交易有关的本协议、批露表、或其他文件、证明或工具证书没有关于重大事实的不实陈述或遗漏重大事实, 没有错误或误导性陈述。

 

(j) Intellectual Property. Each of the Company and the Subsidiaries owns or has
the lawful right to use all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, and all rights with
respect to the foregoing, which are necessary for the conduct of their
respective business as now conducted without any conflict with the rights of
others, except where the failure to so own or possess would not have a Material
Adverse Effect.

知识产权。公司和每个子公司对其各自进行经营所必需的全部专利、商标、知名品牌 (不论是否注册)
和任何其他可以申请专利的技术创新或衍生著作权、网站或其他知识产权、服务标识、商号、著作权、执照和授权拥有所有权或合法使用权, 且不与他人的权利相冲突,
但不包括那些即使不拥有也不会对公司产生重大不利影响的知识产权。

 



6

 

 

(k) Private Placement. Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 2.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Shares hereunder
does not contravene the rules and regulations of NASDAQ Stock Market.

私募。假设每个购买人在第2.2节中的陈述和保证是准确无误的, 根据证券法规定,
公司在此协议下拟向购买人提供并出售的股票不需要注册。本协议下发行和销售的股票不违反纳斯达克股票市场的规则和规定。

 

(l) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

投资公司。在1940年投资公司法案定义下, 公司现在不是投资公司或投资公司的关联方,
在收到股票的支付后也不会成为投资公司或投资公司的关联方。公司应以一种使其不会成为需要注册的投资公司的方式经营业务。

 

(m) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 2.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of NASDAQ Stock Market on which any of the securities of the
Company are listed or designated.

无集成募股。假设2.2节中购买人的陈述和保证是准确无误的, 不论公司或是其关联方或代表他们的个人, 均未直接或间接提供或出售或唆使对于证券的购买,
使本募股中出售的股票与公司之前的募股以以下目的进行整合, (i) 在证券法下此出售的股票需要进行注册, 或 (ii)
纳斯达克股票交易市场中任何针对公司上市证券可适用的股东批准票款。

 



7

 

 

Section 2.2 Representations and Warranties of the Purchaser. Each Purchaser,
severally but not jointly, hereby makes the following representations and
warranties to the Company as of the date hereof:

第2.2节  购买人的陈述和保证。各购买人, 单独地而并非联合地, 于此就以下事项作出仅与购买人自身相关的陈述和保证:

 

(a) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement, provided, that for purposes of the
representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

无冲突。购买人签署、送达和履行交易文件以及交易内容,
没有也不会在购买人在一方当事人或财产受约束的任何协议或承诺中使购买人本身或其任何财产上创造或附加留置权、抵押权 、保证金权益、质押权、其他费用或财产负担,
或者使购买人违反任何适用购买人或其财产的任何法律、规则、规定、命令或判决或判令, 但不会对购买人产生重大负面影响, 则不应包括在内。购买人购买普通股,
签署、送达和履行本协议和其他交易文件不需要额外授权, 但是在本句陈述的范围内, 购买人依赖于公司相关陈述的准确性作出以上陈述。

 

(b) Status of Purchaser. The Purchaser is a “non-US person” as defined in
Regulation S. The Purchaser further makes the representations and warranties to
the Company set forth on Exhibit A. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer, nor an affiliate of a broker-dealer.

购买人资格。购买人应为规则S定义下的 “非美国主体”。购买人作出附件A所列的非美国主体的额外陈述和保证。购买人不需要是证券交易法第15条下的注册的券商,
并且也不是券商或券商的关联人。

 

(c) Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.

依赖于豁免。购买人知道在此出售的证券是根据美国联邦和州证券法的登记注册要求的豁免出售的, 公司依赖于购买人的声明、保证、同意、承认和认知的真实性和准确性,
并对其的遵循, 以决定这一豁免是否适用于购买人的购股行为。

 



8

 

 

(d) Information. The Purchaser and its advisors, if any, have had the
opportunity to ask questions of management of the Company and its Subsidiaries
and have been furnished with all information relating to the business, finances
and operations of the Company and information relating to the offer and sale of
the Shares which have been requested by the Purchaser or its advisors. Neither
such inquiries nor any other due diligence investigation conducted by the
Purchaser or any of its advisors or representatives shall modify, amend or
affect the Purchaser’s right to rely on the representations and warranties of
the Company contained herein. The Purchaser understands that its investment in
the Shares involves a significant degree of risk. The Purchaser further
represents to the Company that the Purchaser’s decision to enter into this
Agreement has been based solely on the independent evaluation of the Purchaser
and its representatives.

信息。购买人以及其顾问有机会向公司和子公司的管理层就公司的经营、财务和运作以及与此融资有关的信息提问。购买人或其顾问所作的调查或尽职调查没有改变公司在此作出的陈述和保证。购买人明白他的投资有风险,
并确认他的投资是在其对投资进行独自评估的基础上作出的。

 

(e) Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Shares.

政府审批。购买人明白美国联邦或州政府或其他行政机构没有审批或推荐出售该证券。

 

(f) Transfer or Re-sale. The Purchaser understands that the sale or re-sale of
the Shares has not been and is not being registered under the Securities Act or
any applicable state securities laws, and the Shares may not be transferred
unless (i) the Shares are sold pursuant to an effective registration statement
under the Securities Act, (ii) the Purchaser shall have delivered to the Company
an opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the Shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration, which opinion shall be reasonably acceptable to the Company,
(iii) the Shares are sold or transferred to an “affiliate” (as defined in Rule
144 promulgated under the Securities Act (or a successor rule) (“Rule 144”)) of
the Purchaser who agrees to sell or otherwise transfer the Shares only in
accordance with this Section 2.2(f) and who is a non-US person, (iv) the Shares
are sold pursuant to Rule 144, or (v) the Shares are sold pursuant to Regulation
S under the Securities Act (or a successor rule) (“Regulation S”).
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Shares may be pledged as collateral in connection with a bona fide margin
account or other lending arrangement.

转让或再出售。购买人明白证券不得根据证券法或适用的州证券法转让或再出售, 除非 (i) 证券是在证券法下根据有效的登记申请书出售;
(ii)购买人向公司递交合格的法律意见书, 说明证券出售可以适用证券法下的豁免; (iii)证券是出售或转让给“关联人” (关联人的定义见证券法下144规则
“144规则”) , 进行出售的购买人是合格投资人; 或(v) 证券根据证券法下的规则S进行出售 (“规则S”) 。尽管有以上规定, 证券可以质押或借贷。

 

(g) Legends. The Purchaser understands that the Shares shall bear a restrictive
legend in the form as set forth under Section 5.1 of this Agreement. The
Purchaser understands that, until such time the Shares may be sold pursuant to
Rule 144 or Regulation S without any restriction as to the number of securities
as of a particular date that can then be immediately sold, the Shares may bear a
restrictive legend in substantially the form set forth under Section 5.1 (and a
stop-transfer order may be placed against transfer of the certificates
evidencing such Securities).

限制交易说明。购买人明白股票带有此合同第5.1条下所列的交易限制。购买人明白, 除非出售根据证券法进行登记, 或可以适用144规则或规则S进行出售,
股票应带有此限制交易说明。

 



9

 

 

(h) Residency. The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.

购买人居住地和受管辖地列于本协议的签字页。

 

(i) No General Solicitation. The Purchaser acknowledges that the Shares were not
offered to such Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

无一般劝诱。购买人承认公司要约出售普通股没有采取一般或公众劝诱或一般广告或公众广告或销售讲座的方式, 包括(i)
任何广告、文章、通知或其他通过报纸、杂志或其他类似媒体登出的信息, 或者电视或无线电广播, 或(ii)任何通过上述沟通方式邀请购买人参与的讲座或会议。

 

(j) Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 and Rule 144A, of the rules and regulations
of the Commission, as amended, promulgated pursuant to the Securities Act (“Rule
144”), and that such person has been advised that Rule 144 and Rule 144A, as
applicable, permits resales only under certain circumstances. Such Purchaser
understands that to the extent that Rule 144 or Rule 144A is not available, such
Purchaser will be unable to sell any Shares without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

规则144。购买人明白股票的持有的时长是不确定的, 除非股票经登记注册或登记注册被豁免。购买人承认其熟知规则144和规则144A,
并被告知根据规则144和规则144A, 股票只有在特定的情况下才被允许出售; 并且在不能适用规则144和规则144A时, 如果股票没有登记注册或豁免,
就不能出售。

 

(k) Brokers. Purchaser does not have any knowledge of any brokerage or finder’s
fees or commissions that are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person or entity with respect to the transactions contemplated by
this Agreement.

融资代理。据投资人所知, 公司不需要支付任何其他融资代理、金融顾问、发现者、券商、投资银行、银行或其他个人或主体任何与本交易有关的中介费、发理费或佣金。

 

(l) Acquisition for Investment. The Purchaser is a “non-US person” as defined in
Regulation S, acquiring the Shares solely for the its own account for the
purpose of investment and not with a view to or for sale in connection with a
distribution to anyone.

投资目的。购买人是符合规则S下定义的“非美国主体”, 购买此合同下的股票仅出于其个人的投资目的, 不是为了向其他人分销。

 

(m)  Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to this Agreement, and
such Purchaser confirms that it has not relied on the advice of any other
person’s business and/or legal counsel in making such decision. Such Purchaser
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company to the Purchaser in connection with the purchase of
the Shares constitutes legal, tax or investment advice. Such Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Securities.

 独立的投资决定。该购买人已根据本协议独立地评估其购买股票决定的优缺点,
并且该购买人确认在其作出购买股票的决定时其并未依赖任何其他的商业和/或法律顾问的意见。该购买人理解本协议,
或由公司、公司代表向购买人提交的任何与购买股票有关的材料绝不构成法律, 税务或投资方面的建议。针对此购买股票的决定,
该购买人已经咨询过在其全权决定下认为必要或适当的法律, 税务和投资方面的顾问。

 



10

 

 


ARTICLE III

第三条

 

Covenants

约定

 

The Company covenants with the Purchaser as follows, which covenants are for the
benefit of the Purchaser and its permitted assignees (as defined herein).

出于购买人和他们的受让人的利益考虑, 公司同意以下条款:

 

Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of this Agreement, and shall take all other necessary action and proceedings
as may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Shares to the Purchaser or subsequent holders.

第3.1节 符合证券法的规定。公司应根据证券法的规定, 向证监会通知申报交易文件, 以及根据适用法律、法则和规则的要求,
采取所有其他必需的行动和程序来有效合法的发行普通股。

 

Section 3.2 Confidential Information. The Purchaser agrees that such Purchaser
and its employees, agents and representatives will keep confidential and will
not disclose, divulge or use (other than for purposes of monitoring its
investment in the Company) any confidential information which such Purchaser may
obtain from the Company pursuant to financial statements, reports and other
materials submitted by the Company to such Purchaser pursuant to this Agreement,
unless such information is known to the public through no fault of such
Purchaser or his or its employees or representatives; provided, however, that a
Purchaser may disclose such information (i) to its attorneys, accountants and
other professionals in connection with their representation of such Purchaser in
connection with such Purchaser’s investment in the Company, (ii) to any
prospective permitted transferee of the Shares, so long as the prospective
transferee agrees to be bound by the provisions of this Section 3.2, or (iii) to
any general partner or affiliate of such Purchaser.

第3.2节 保密信息。购买人同意其对于公司根据本协议和其他交易文件提供给购买人、购买人员工、代理事代理的财务报表、报告或其他材料中的内部信息会保密、不披露、不泄露或使用,
除非该内部信息非因购买人的过错而为公众所知悉, 但是购买人可以披露以下(i)向购买人的律师、会计和其他专业人士披露其向公司的投资; (ii)
只要未来的股票受让人受本协议第 3.2 条约束, 可以向未来受让人披露; 或(iii)向购买人的一般合伙人或关联人披露。

 

Section 3.3 Compliance with Laws. The Company shall comply to comply in all
material respects, with all applicable laws, rules, regulations and
orders,except where non-compliance could not reasonably be expected to have a
Material Adverse Effect.

第3.3节 符合法律。公司应在重大方面, 符合相关的法律、法规、规则和命令的规定, 除非不符合不会对公司造成重大不利影响。

 



11

 

 

Section 3.4 Keeping of Records and Books of Account. The Company shall keep
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

第3.4节 记录和会计账册。公司应保存充分的记录和会计账册, 与一般会计准则的记录规则相符, 反映公司的所有金融交易。

 

Section 3.5 Disclosure of Material Information. The Company covenants and agrees
that neither it nor any other person acting on its or their behalf has provided
or, from and after the filing of the Form 8-K of this Agreement, will provide
any Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information (other than with respect to
the transactions contemplated by this Agreement), unless prior thereto such
Purchaser shall have executed a specific written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Purchaser shall be relying on the foregoing covenants in
effecting transactions in securities of the Company. The Company shall not
disclose the identity of any Purchaser in any filing with the SEC except as
required by the rules and regulations of the SEC thereunder. In the event of a
breach of the foregoing covenant by the Company, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein, a Purchaser may notify the Company, and the Company
shall make public disclosure of such material nonpublic information within two
(2) trading days of such notification.

第3.5节 重大信息披露。公司承诺并同意, 在公告之前或之后, 除了与本交易有关的信息之外,
公司或任何公司代表人没有向购买人或其代理或顾问披露任何重大内部信息,
除非购买人在此之前签署了一份关于保密和使用该内部信息的特别书面协议。公司确认购买人会依赖上述承诺进行交易。在公告发表之明,
购买人不应拥有任何从公司、管理人员、董事、员工、代理处获得的没有在公告中披露的重大内部信息。

 

Section 3.6 No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

第3.6节 无操纵价格。公司不会直接或间接采取任何行动, 意图或导致, 或构成或合理预期会构成对公司证券价格的稳定和操纵。

 



12

 

 

Section 3.7 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the securities in a manner that would require the registration under the
Securities Act of the sale of the securities or that would be integrated with
the offer or sale of the securities for purposes of the rules and regulations of
NASDAQY Stock Market such that it would require shareholder approval prior to
the closing of such other transaction unless shareholder approval is obtained
before the closing of such subsequent transaction.

第3.7节 集成。公司不应出售、提供出售或唆使购买公司任何证券, 或针对公司任何证券的进行交涉 (依据证券法第2节定义) ,
从而使此证券与证券法下所规定的方式注册的其他提供出售或出售的证券向整合, 或与相关交易进行交割前需根据纳斯达克股票交易市场要求需要由股东批准的证券向整合,
除非此交易在交割前已获得股东批准。

 

Section 3.8 Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital purposes and shall not use such
proceeds: (a) for the satisfaction of any portion of the Company’s debt, (b) for
the redemption of any Common Stock or Common Stock Equivalents, (c) for the
settlement of any outstanding litigation or (d) in violation of FCPA or OFAC
regulations.

第3.8节 所得款项用途。公司应将本协议下出售股票的所得款项用于运营, 且不得将所得款项用于 (a) 偿还公司外债; (b) 撤回公司任何普通股或普通股等价物;
(c) 和解任何未决诉讼; 或 (d) 违反海外反腐败法或美国财政部海外资产控制法规。

 

For the purpose of this Agreement, the term “Common Stock Equivalents” means any
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

仅就本协议而言, “普通股等价物”指公司或公司子公司任何授权持有人在任何时候可获得普通股的证券, 包括但不限于,
任何外债、优先股、权利、期权、权证或其他可以在任何时候可转换、可实行或可交换或使持有人在任何时候获得普通股的票据。

 



13

 

 

ARTICLE IV

第四条

 

CONDITIONS

条件

 

Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Shares. The obligation hereunder of the Company to issue and sell the Shares is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.

第4.1节 公司出售股票的义务的前提条件。在此协议下, 公司仅在以下各条件在交割时或交割之前被满足或被放弃时,
才承担发行并向购买人出售股票的义务。此等条件是基于公司的利益, 公司可随时依据自己的决定选择放弃此等条件。

 

(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser in this Agreement shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.

购买人的陈述与保证的准确性。此协议中购买人的陈述与保证以在各个重大方面都应真实并且准确, 此真实性和准确性是针对协议签署时和交割日来衡量,
但是若陈述和保证中明示说明了产生日期, 则按照此日期来衡量。

 

(b) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing.

购买人的履行。在交割时或交割之前, 购买人应在各方面履行, 达到并符合购买人应履行, 达到或符合此协议所必需的要求, 合同和条件。

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

无强制令。任何有管辖权的法院或政府机构不得制定, 通过, 颁布或支持任何禁止此协议中所述交易发生的法条, 规则, 规章, 可执行命令, 法令, 判决或强制令。

 

(d) Delivery of Purchase Price. The Purchase Price for the Shares shall have
been delivered to the Company.

购买价格的告知。股票购买价格应已支付给公司。

 

(e) Delivery of this Agreement. This Agreement shall have been duly executed and
delivered by the Purchaser to the Company.

合同的签署。购买人应签署此合同并递交至公司。

 



14

 

 

Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Purchase
the Shares. The obligation hereunder of the Purchaser to acquire and pay for the
Shares offered in Offering is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below. These conditions
are for the Purchaser’s sole benefit and may be waived by such Purchaser at any
time in its sole discretion.

第4.2节 购买人购买股票的义务的前提条件。在此协议下, 购买人仅在以下各个条件在交割时或交割之前被满足或被放弃时,
才承担购买股票并支付的义务。此等条件是基于购买人的利益, 并且购买人可随时自行决定选择放弃此等条件。

 

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all respects as of the date when made and as of the Closing Date
as though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
respects as of such date.

公司的陈述与保证的准确性。此协议中公司的陈述与保证在各个重大方面都应真实并且准确, 此真实性和准确性是针对协议签署时和交割日来判定,
但是若陈述和保证中明示说明了做出日期, 则按照此日期来判定。

 

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.

公司的履行。在交割时或交割之前, 公司应在各方面履行, 满足并符合所有公司履行, 满足或符合此协议所必需的合意, 合同和条件。

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

无强制令。任何有管辖权的法院或政府机构不得制定, 通过, 颁布或支持任何禁止此协议中所述交易发生的法条, 规则, 规章, 可执行命令, 法令, 判决或强制令。

 

(d)  Certificates. The Company shall have executed and delivered to the
Purchaser the certificates for the Shares being acquired by such Purchaser
immediately after the Closing to such address set forth next to the Purchaser
with respect to the Closing.

证书。公司应在交割后立即签署并向购买人送达由此购买人购买的股票证书, 地址应为交割时购买人的地址。证书的种类/面值依购买人所要求。

 

(e) Resolutions. The Board of Directors of the Company shall have adopted
resolution consistent with Section 2.1(b) hereof in a form reasonably acceptable
to such Purchaser (the “Resolution”).

决议。公司董事会应采纳与此协议中第2.1节(b)相一致的, 在形式上可被此购买人合理的接受的决议 ( “决议”) 。

 



15

 





 

ARTICLE V

第五条

 

Stock Certificate Legend

股权证书上的说明

 

Section 5.1 Legend. Each certificate representing the Shares shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

第5.1节 限制交易说明。证券的股权证书都应盖印或刻印有与下段文字基本相同的限制交易说明 (此受限说明是对任何相关的州证券法或“蓝天”法下的限制交易说明的补充)
:

 

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THE SECURITIES WERE ISSUED IN A TRANSACTION EXEMPT FROM THE REGISTRATION
REDISTRICTIREMENTS OF THE SECURITIES ACT PURSUANT TO REGULATION S PROMULGATED
UNDER IT. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT IS NOT
REDISTRICTIRED. FURTHER, HEDGING TRANSACTIONS WITH REGARD TO THE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

此证书代表的证券 (“证券”) 尚未依照1933年的证券法及其修改案 (“证券法”) 的要求登记。此证券根据证券法下的S规则发行而豁免登记。不得在美国境内出售,
转让或进行其他处理, 除非已依照证券法进行登记, 或者公司已收到法律顾问出具的意见书, 提出依照证券法的条款此证券的登记不是必须的。另外,
除非符合证券法的要求, 不允许对此证券进行对冲交易。

 

ARTICLE VI

第六条

 

Indemnification

补偿

 

Section 6.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchaser (and their respective directors, officers, managers, partners,
members, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Purchaser as a result of any breach of the representations,
warranties or covenants made by the Company herein. The Purchaser, severally but
not jointly, agrees to indemnify and hold harmless the Company and its
directors, officers, affiliates, agents, successors and assigns from and against
any and all losses, liabilities, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Company as a result of any breach of the representations, warranties or
covenants made by such Purchaser herein. The maximum aggregate liability of the
Purchaser pursuant to its indemnification obligations under this Article VI
shall not exceed the portion of the Purchase Price paid by the Purchaser
hereunder. In no event shall any “Indemnified Party” (as defined below) be
entitled to recover consequential or punitive damages resulting from a breach or
violation of this Agreement.

第6.1节 常规补偿。公司同意补偿购买人 (及其各自的董事会成员, 高级职员, 管理层人员, 合伙人, 成员, 股东, 附属机构, 代理人, 继承人和子实体)
并保证其免受任何及所有的损失, 责任, 短缺, 费用, 损害赔偿和花销 (包括但不限于, 合理的律师费) , 以上所有损失都由购买人承担的, 因公司做出的保证,
陈述和协议中的不准确或违反了其中条款而产生。购买人同意分别但不连带的补偿公司及其董事会成员, 附属机构, 代理人, 继承者和子实体,
并使其免受任何及所有的损失, 责任, 短缺, 费用, 损害赔偿和花销 (包括但不限于, 合理的律师费) , 以上所有损失是由公司承担的, 因购买人做出的保证,
陈述和协议中的不准确或违反了其中条款而产生。购买人依此第6.1条中所述补偿而承担的最大的总责任不得超过此购买人所支付的购买价格。任何“受补偿方” (定义见下)
不得享有因违反此协议而引起的间接损害赔偿或惩罚性损害赔偿。

 

16

 

 

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “Indemnified Party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the Indemnified Party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party which relates to such
action or claim. The indemnifying party shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the Indemnified Party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall be liable for any
settlement if the indemnifying party is advised of the settlement but fails to
respond to the settlement within thirty (30) days of receipt of such
notification. Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnification required by this Article
VI shall be made by periodic payments of the amount thereof during the course of
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred, so long as the Indemnified Party irrevocably
agrees to refund such moneys if it is ultimately determined by a court of
competent jurisdiction that such party was not entitled to indemnification. The
indemnity agreements contained herein shall be in addition to (a) any cause of
action or similar rights of the Indemnified Party against the indemnifying party
or others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law.

第6.2节 补偿程序。任何依据此第六条有权享有补偿的当事方 (“受补偿方”) 应就任何因此补偿而引出的诉讼请求向补偿方发出书面通知; 前提是,
若受补偿方未能发出此通知, 补偿方仍需承担其在此第六条下的补偿责任, 除非此不作为会对补偿方产生不公正结果。在就此补偿而向受补偿方提出的任何诉讼,
诉讼程序或诉讼请求中, 补偿方应有权参与其中并与法律顾问一起提出受补偿方合理的觉得满意的抗辩, 除非依据受补偿方的合理的判断, 存在利益冲突,
并且补偿方很可能在此诉讼, 诉讼程序或诉讼请求中胜出。若补偿方告知受补偿方其将应诉, 或在收到任何关于补偿的通知后的三十 (30)
天内未能书面通知受补偿方其将选择自费应诉, 调解或折中方式 (或在应诉后的任何时候停止抗辩) , 则受补偿方可自由选择应诉, 调解或其它折中方法,
或支付此诉讼或诉讼请求的费用。在任何情况下, 除非补偿方书面选择并确已开始抗辩, 因此抗辩,
调节或折中方式而产生的受补偿方的费用和花销应为可依此条款补偿的款项。受补偿方应就此诉讼或诉讼请求的协商或抗辩与补偿方全力合作,
并向补偿方提供受补偿方可合理获取的与此诉讼或诉讼请求相关的所有信息。补偿方应将抗辩或任何调解协商的进展情况及时通知受补偿方。若补偿方选择应诉此诉讼或诉讼请求,
则受补偿方应有权自费与法律顾问参与到此抗辩中。补偿方不因任何未获其书面同意便生效的调解而承担责任, 但是, 若已将调解告知补偿方,
但补偿方未能在收到此通知的三十 (30) 天内回应, 则补偿方应对此调解承担责任。除非与此第六条规定相冲突, 若未得到受补偿方的事先书面同意,
补偿方不得同意调解或采用折中方式或同意任何要求受补偿方承担任何将来义务的判决或者不包含要求起诉方或原告免除所有受补偿方与此诉讼请求相关的所有责任这一无条件条款的判决。只要受补偿方同意
(此同意为不可撤回) 若适格法律管辖区的法院最终判定此当事方无权获得补偿, 受补偿方将退还此所有补偿, 则在调查或抗辩过程中收到的账单的款项,
或在此期间产生的花销, 损失, 损害赔偿或责任的补偿应分期支付。此补偿协议是以下权利的补充 (a) 受补偿方针对补偿方所享有的任何诉因, 及 (b)
任何补偿方可能依法承担的责任。

 

17

 

 

ARTICLE VII

第七条

 

Miscellaneous

其他条款

 

Section 7.1 Fees and Expenses. Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

第7.1节 费用和花销。除此协议所述, 各当事方应自行支付其顾问, 会计师和其他专家的费用和花销, 以及所有其他与协商, 准备, 执行,
送达和履行此协议有关的花销。

 

Section 7.2 Specific Enforcement, Consent to Jurisdiction.

第7.2节 特别履行, 同意接受司法管辖。

 

(a) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

公司和购买人承认并同意一旦发生无法补救的损失, 不得要求此协议的特别履行。双方也就此同意各方都有权要求强制令以阻止或消除此协议的违约情况,
并要求执行此协议中的具体条款, 此救济是对任何依据法律或衡平法可适用的救济的补充。

 

(b) Each of the Company and the Purchaser (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby or thereby
and (ii) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
the Company and the Purchaser consents to process being served in any such suit,
action or proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing in this Section 7.2 shall affect or limit any right to serve process in
any other manner permitted by law. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

公司和购买人 (i) 就所有因此协议或其所述的交易而产生的诉讼或诉讼程序, 接受位于纽约州南区的美国巡回法院以及位于纽约郡的纽约州法院的管辖, 此接受不可撤回,
并且 (ii) 放弃并同意不在任何诉讼或诉讼程序中提出任何关于不受此等法院属人管辖, 或诉讼在不方便法院提起,
或案件审判地不合适的诉讼请求。公司和购买人同意在此类诉讼中送达服务可通过使用挂号信或第二日送达服务 (需有送达的证明)
将依此协议所需的通知复印件送达至有效的地址,
并同意此类送达是良好有效的法律文书送达和通知。第7.2节不得影响或限制任何其他法律允许的送达方式。各当事方就此放弃对个人送达法律文书的要求,
同意以邮寄作为法律文书送达方式, 并同意此类送达是良好有效的法律文书送达和通知。公司就此指定翰博文律师事务所 (位于纽约州纽约市百老汇大街1450号26楼,
邮编10018) 为文书送达的代理人。此条款不得限制任何其他法律所允许的有关法律文书送达的权利。

 



18

 

 

Section 7.3 Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
of the Purchaser makes any representations, warranty, covenant or undertaking
with respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchaser, and no provision hereof may
be waived other than by a written instrument signed by the party against whom
enforcement of any such waiver is sought.

第7.3节 合同的完整性; 修正。此协议中包含了合同各方对此协议的相关事项的完整理解和合意, 除非此协议中明确指明,
公司或购买人没有对此协议中所述事项做出其他任何陈述, 保证, 协议或承诺; 针对所述事项的所有先前的理解和合意都合并到此协议中,
并被此协议所取代。若无公司和购买人的书面同意, 此协议的任何条款不得被取消或修改。

 

Section 7.4 Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 7.4), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

第7.4节 通知。所有通知, 要求, 同意, 请求, 指示和其他因此协议需要或允许的交流或与此协议中的交易相关的交流应以书面形式出现, 在以下情况中,
应被视为已送达并由预期的接收者收取: (i) 若人力递送, 则是递送的工作日 (以人力递送服务的收据为证) , (ii) 若由要求回执的挂号信邮寄,
则为邮寄后的两 (2) 个工作日, (iii) 若使用第二日送达的快递服务 (预付所有费用) , 则为递送的工作日
(以具有一定公信力的第二日送达服务的收据为证) , 或 (iv) 若通过传真, 且在收信人当地时间下午六点前发出的, 为传真当天, 若在其他时间,
则为下一个工作日 (以发送方传真机器打印的确认发送的通知为证) 。若任何通知, 要求, 同意, 请求, 指示和其他交流因地址改变且未事前通知
(须符合第7.4节要求) , 或者拒绝接收, 则此通知, 要求, 同意, 请求, 指示和其他交流应视为在通知发出的第二个工作受到 (以发送方的宣誓书为证)
。所有此类通知, 要求, 同意, 请求, 指示和其他交流应递送至以下地址或传真号码:

 



19

 

 

If to the Company:

若至公司:

 

2103 Tower A, SK Plaza,

A6 JianGuoMenWai Avenue

Chaoyang District, Beijing, P.R. China

 

If to Purchaser:  

如至购买人:

 

The address listed on Exhibit B

在附件B中列明的地址

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

任何当事方可时常更改通知所用的地址, 但需提前十 (10) 天以书面形式告知另一方。

 

Section 7.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

第7.5节 豁免。任何一方关于对某一条款, 条件或要求违约的豁免不能视为未来或对其他条款, 条件或要求的豁免。

 

Section 7.6 Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.

第7.6节 编号。此协议中的编号 (包括但不限于各节编号以及附表和清单中的编号) 仅是出于引用方便的考虑, 不影响此协议的释义,
解释或理解。任何分性别或不分性别的指代都应包括所有性别的指代。任何单数名词包应包括其相对应的复数名词, 反之亦然。

 



20

 

 

Section 7.7 Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchaser,
as applicable, r. The provisions of this Agreement shall inure to the benefit of
and be binding upon the respective permitted successors and permitted assigns of
the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

第7.7节 继承者和子实体。若未获得公司和购买人的事前书面同意, 各当事方公司不得转让本协议; 但是, 依据联邦和州的证券法或交易文件所述,
在未获得公司或其他购买人的事前书面同意下, 但此购买人告知公司之后,
购买人可向附属机构或在非公开交易中收购了其全部或基本全部股份或期权的第三方转让其全部或部分权利及义务; 但是, 此权利或义务的转让会影响此购买人在协议下的义务,
此受转让者书面同意就被转让的证券以及接受此协议中适用于此购买人的条款的约束力。此协议的条款对允许的各继承者和子实体具有约束力。除在此协议中明示之外,
此协议的条款, 明示或暗含的, 都不赋予除协议中的当事方及其各自的继承者和子实体任何权利, 救济, 义务或责任。

 

Section 7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

第7.8节 适用法律。此协议应根据纽约州的州内法执行和解释, 但不包括任何可能导致适用非纽约州实体法的冲突法。此协议不适用“对起草人不利”的原则。

 

Section 7.9 Survival. The representations and warranties of the Company and the
Purchaser shall survive the execution and delivery hereof and the Closing
hereunder for a period of three (3) years following the Closing Date.

第7.9节 存续。公司和购买人的保证与陈述在此协议签署和送达后继续有效, 有效期为交割日之后的三年。

 

Section 7.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or .pdf scanned copy, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or .pdf
scanned copy signature were the original thereof.

第7.10节 副本。此协议可在多个副本上签署, 每一份副本都可视为原件, 所有副本都可视为同一协议并且在各方签署并送达本协议另一方时生效,
当事方无需签署每一份副本。若签名是通过传真或者PDF扫描件发送, 此传真或者PDF扫描件签名对签署方的约束力与将此传真签名视为原件的约束力相同

 

Section 7.11 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

第7.11节 可分割性。此协议中的条款具有可分割性, 若具有适格管辖权的法院判定此协议和交易文件中的任意条款无效, 不合法或不可执行, 其他条款的效力不受影响,
并且在解释此有效条款时, 应将无效的条款视为不存在, 以便有效条款能在最大程度上被执行。

 



21

 

 

Section 7.12 Individual Capacity. Each Purchaser enters into this Agreement on
its own capacity, and not as a group with other Purchasers. Each Purchaser,
severally but not jointly, makes representations and warranties contained under
this Agreement.

第7.12节 个人名义。各购买人是以其个人名义签署此合同, 而非与其他购买人为一个团体。各购买人, 独立地而非联合地, 作出此合约下包含的陈述和保证。

 

Section 7.13 Termination. This Agreement may be terminated prior to Closing by
mutual written agreement of the Purchaser and the Company.

第7.13节 终止。此协议可在交割前由购买人和公司双方书面同意终止。

 

Section 7.14. Language. The Agreement is in both English and Chinese, which both
have binding effects. If there is any conflict between the English and Chinese
language, English language prevails.

第7.14节 语言。本协议含有英文和中文, 英文和中文都有约束力。如两个语言版本有冲突, 以英文版本为准。

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

[余页故意留空; 下页为签名页]

 



22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

在此各方确认和签署。

 

The Company:     公司             By: /s/ ShanChun Huang     Name: ShanChun Huang
    Title: Chief Executive Officer 首席执行官

  

[Signature Page of the Company]

[公司的签字页]

 



23

 

 

Signature Page of the Purchaser

购买人签字页

 

IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be duly executed
individually or by its authorized officer or member as of the date first above
written.

购买人在此确认和同意协议的条款, 并有效签署该协议。

 

The Purchaser:

购买人:

  

By: /s/ Houwu Huang   签字     Name: Houwu Huang  

 

Number of Shares Purchased (购买的普通股股数) : 224,599

Total Purchase Price (购买价格) : ($1.87 x 购买股数) $420,000

 

Address and Contacts of Purchaser

购买人的地址和联系方式

Yongfeng Village, Huagang Town, Feixi County, Anhui Province,China

 

Telephone (电话) : 138—

Fax (传真) :

Email (电子邮箱) :— @qq.com

 



24

 

 

EXHIBIT A TO

THE SECURITIES PURCHASE AGREEMENT

  

 

 

NON U.S. PERSON REPRESENTATIONS

非美国主体声明

 

The Purchaser indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Company as follows:

购买者表明其不是美国人, 分别地并非联合地, 进一步向公司声明和保证如下:

 

1.At the time of (a) the offer by the Company and (b) the acceptance of the
offer by the Purchase, of the Shares, such Purchaser was outside the United
States.

在(a) 公司提出股票的要约时, 及 (b) 购买人或企业接受要约时, 购买人或企业在美国境外。

 

2.The Purchaser is acquiring the Shares for such Purchaser r’s own account, for
investment and not for distribution or resale to others and is not purchasing
the Shares for the account or benefit of any U.S. person, or with a view towards
distribution to any U.S. person, in violation of the registration requirements
of the Securities Act.

购买人或企业购买股票是为其自身投资用途, 而并非为了分发或销售给他人, 且购买股票并非为了任何美国人的利益, 或打算违反证券法的注册要求分发给任何美国人。

 

3.The Purchaser will make all subsequent offers and sales of the Shares either
(x) outside of the United States in compliance with Regulation S; (y) pursuant
to a registration under the Securities Act; or (z) pursuant to an available
exemption from registration under the Securities Act. Specifically, the
Purchaser will not resell the Shares to any U.S. person or within the United
States prior to the expiration of a period commencing on the Closing Date and
ending on the date that is one year thereafter (the “Distribution Compliance
Period”), except pursuant to registration under the Securities Act or an
exemption from registration under the Securities Act.

购买人或企业购买和出售股票元会(x)根据规则S在美国境外进行; (y) 根据证券法下的登记注册书; 或(z) 根据证券法可以适用豁免。特别是,
从交割结算日开始后一年内 (“分销特定期限”) , 购买人或企业不得向任何美国个体出售或在美国境内出售, 除非是根据证券法下的登记注册申请书或登记豁免进行出售。

 

4.The Purchaser has no present plan or intention to sell the Shares in the
United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Shares and is not acting as a Distributor
of such securities.

购买人或企业目前没有任何计划或准备在任何预定的期限内在美国境内或向美国人出售股票, 也没有任何预定的安排出售股票或作为证券的分销商。

 

5.Neither the Purchaser, its Affiliates nor any Person acting on behalf of the
Purchaser, has entered into, has the intention of entering into, or will enter
into any put option, short position or other similar instrument or position in
the U.S. with respect to the Shares at any time after the Closing Date through
the Distribution Compliance Period except in compliance with the Securities Act.

购买人或企业, 关联人或任何代表人, 没有签订或有意图在分销特定期限内在美国签订或会签订关于股票的任何卖方期权、短线持有或任何类似的工具或持有。

 



25

 

 

6.The Purchaser consents to the placement of a legend on any certificate or
other document evidencing the Shares substantially in the form set forth in
Section 5.1.

购买人或企业同意在任何股权证书或其他股票证明文件上根据第5.1条的格式印上限制交易。

  

7.The Purchaser is not acquiring the Shares in a transaction (or an element of a
series of transactions) that is part of any plan or scheme to evade the
registration provisions of the Securities Act.

购买人或企业目前没有购买任何规避证券法登记条款的交易计划或设计中的股票。

 

8.The Purchaser has sufficient knowledge and experience in finance, securities,
investments and other business matters to be able to protect such person’s or
entity’s interests in connection with the transactions contemplated by this
Agreement.

购买人或企业有充分的金融、证券、投资和其他商业知识和经验来保护本交易中自己的利益。

 

9.The Purchaser has consulted, to the extent that it has deemed necessary, with
its tax, legal, accounting and financial advisors concerning its investment in
the Shares.

购买人或企业在其认为必要的范围内就投资购买股票咨询了其税收、法律、会计和融资顾问。

 

10.The Purchaser understands the various risks of an investment in the Shares
and can afford to bear such risks for an indefinite period of time, including,
without limitation, the risk of losing its entire investment in the Shares.

购买人或企业明白作此投资的各种风险并且有能力在不确定的时间内承担这些风险, 包括但不限于, 完全损失掉其在股票中的投资。

 

11.The Purchaser has had access to the Company’s publicly filed reports with the
SEC and has been furnished during the course of the transactions contemplated by
this Agreement with all other public information regarding the Company that The
Purchaser has requested and all such public information is sufficient for such
person or entity to evaluate the risks of investing in the Shares.

购买人或企业有途径获得公司向证监会申报的所有报表, 而且在交易的过程中在其要求的前提下公司提供了其他公共信息,
所有这些公共信息对于该人或企业评估投资风险是充分的。

 

12.The Purchaser has been afforded the opportunity to ask questions of and
receive answers concerning the Company and the terms and conditions of the
issuance of the Shares.

购买人或企业有机会就公司和投资股票发行的条件和规定提问和获得解答。

 



26

 

 

13.The Purchaser is not relying on any representations and warranties concerning
the Company made by the Company or any officer, employee or agent of the
Company, other than those contained in this Agreement.

购买人或企业没有依赖公司或任何管理人员、员工或代理在本协议之外所做的关于公司的任何陈述和保证。

 

14.The Purchaser will not sell or otherwise transfer the Shares unless either
(A) the transfer of such securities is registered under the Securities Act or
(B) an exemption from registration of such securities is available.

购买人或企业不会出售或转让股票, 除非(A) 这些股票的转让已依据证券法登记注册或(B)可以适用登记注册豁免。

 

15.The Purchaser represents that the address furnished on its signature page to
this Agreement is the principal residence if he/she is an individual or its
principal business address if it is a corporation or other entity.

购买人或企业在签字页提供的地址是其主要住所地 (如其为个人) 或主要营业地 (如其为公司或其他实体) 。

 

16.The Purchaser understands and acknowledges that the Shares have not been
recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to the Purchaser and that any representation to the contrary is a
criminal offense.

购买人或企业了解并认同投资股票没有经任何联邦或州的证监会或监管机构推荐, 以下机构也没有确认或决定过提供给购买人或企业的公司的信息的准确性;
与此相反的情况将构成刑事犯罪。

 



27

 

 

Exhibit B

附录B

 

List of Purchasers

购买人的名单

  

No.
编码   Shares
股数   Name
姓名   Address
地址 1   224,599   Houwu Huang   Yongfeng Village, Huagang Town, Feixi County,
Anhui Province, China      Total: 224,599        

 

 

28



 

 